                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION
 UNITED STATES OF AMERICA,         )
                                   )
                     Plaintiff,    )
                                   )
               v.                  )   Case No. 4:19-00215-CR-RK
                                   )
 PATRICK MICHAEL DINGLE,           )
                                   )
                     Defendant.    )
        ORDER DENYING DEFENDANT’S MOTIONS TO DISMISS AND
                  MOTION FOR BILL OF PARTICULARS
       Before the Court are Defendant Patrick M. Dingle’s objections (Doc. 62) to the Report and
Recommendation of Chief United States Magistrate Judge John T. Maughmer (Doc. 57), who has
recommended denying Defendant’s Motion to Dismiss Count One (Doc. 27), Motion to Dismiss
Counts Two Through Ten (Doc. 29), Motion for Bill of Particulars (Doc. 32), and Motion to
Dismiss Counts Eleven and Twelve (Doc. 37). After careful consideration, the Court fully adopts
the Report and Recommendation, and Defendant’s Motions to Dismiss Counts One Through
Twelve and Motion for Bill of Particulars are denied.
       Defendant objects to the Report and Recommendation on the basis that “the Indictment
fails to identify which federal law or laws [Defendant’s] conduct violated,” rendering it
“inadequate to properly inform [him] of the ‘charge against him with sufficient precision to enable
him to prepare for trial, to avoid or minimize the danger of surprise at trial.” (Doc. 62). Defendant
additionally objects on the grounds that his Motion for Bill of Particulars is not an attempt at
discovery or evidence, but rather “seeks only to be informed of the laws Defendant allegedly
violated that form the basis for the allegations of wire fraud.” (Doc. 62).
       The Court disagrees. As to Defendant’s Motions to Dismiss, Judge Maughmer noted that
the standard for determining the sufficiency of an indictment is as follows:
       [A]n indictment is sufficient if it, first, contains the elements of the offense charged
       and fairly informs a defendant of the charge against which he must defend, and,
       second, enables him to plead an acquittal or conviction in bar of future prosecutions
       for the same offense.
Hamling v. United States, 418 U.S. 87, 117 (1974) (citations omitted). Judge Maughmer further
noted, “It is not necessary, however, ‘for a particular word or phrase [to] appear in the indictment



           Case 4:19-cr-00215-RK Document 67 Filed 07/16/20 Page 1 of 2
when the element is alleged “in a form” [that] substantially states the element.’” (Doc. 57 (quoting
United States v. Mallen, 843 F.2dc 1096, 1102 (8th Cir. 1988)). As such, Judge Maughmer found,
and the Court agrees, that Count One of the Indictment sufficiently states all the essential elements
of a wire fraud conspiracy conviction under 18 U.S.C. § 1349; that Counts Two Through Ten of
the Indictment sufficiently incorporates by reference all the essential elements of wire fraud under
18 U.S.C. § 1343; and that Counts Eleven and Twelve of the Indictment sufficiently states all the
essential elements of money laundering under 18 U.S.C. § 1957.
       Furthermore, because a bill of particulars is not required when an indictment sufficiently
informs the defendant of the charges against him, see United States v. Matlock, 675 F.2d 981
(8th Cir. 1982), the Court finds a bill of particulars unnecessary in this case. The Court is not
persuaded by Defendant’s argument that the Indictment must include a more detailed explanation
of why the Government believes he “controlled” the relevant companies, complete with specific
citations to statutes and regulations, in order to be fairly informed of the charges against him.
       Accordingly, it is hereby ORDERED that Defendant’s objections are OVERRULED;
Judge Maughmer’s Report and Recommendation (Doc. 57) is ADOPTED; and Defendant’s
Motions to Dismiss Counts One Through Twelve (Docs. 27, 29, 37) and Motion for Bill of
Particulars (Doc. 32) are DENIED.
       IT IS SO ORDERED.

                                              s/ Roseann A. Ketchmark
                                              ROSEANN A. KETCHMARK, JUDGE
                                              UNITED STATES DISTRICT COURT

DATED: July 16, 2020




           Case 4:19-cr-00215-RK Document 67 Filed 07/16/20 Page 2 of 2
